DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the applicant claims: “a coolant drill hole that passes through an inter-bore of the cylinder block and obliquely extends downwardly from an upper portion of the cylinder block is formed in the cylinder block, and wherein the horizontal rubber seal is disposed at a lower portion of both end portions of the coolant drill hole.” It is unclear where the drill hole is. The specifications disclose the drill hole passing through the inner bore (210) in the cylinder block (20). Paragraph [0069]. However, Fig. 4B depicts an inner bore that appears to go through the block insert (110) that is disposed in the cooling channel and extending from two adjacent rubber seals (113) on the exhaust side (Fig. 5). Fig. 4B further shows different elevations of seals 
For the examining purposes, the drill hole is understood to extend through the cylinder liner, from the exhaust side to the intake side, from a rubber seal on an exhaust side to the rubber seal on the intake side of the cylinder block.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujita et al. (US 2020/0018255 A1), hereafter Fujita.
Fujita discloses a block insert assembly (Fig. 19) for a block water jacket for an engine [0019], wherein the block water jacket is formed between a cylinder block (11) and a cylinder liner (13), the block insert assembly comprising: a first block insert (36a), and a second block insert (136a), which are arranged between the cylinder liner and the cylinder block, wherein a first side end portion of the first block insert, which is adjacent to a block coolant inlet side (Fig. 1, inlet 15), has a first flow resistor (35) configured to seal a partial space of a space between the cylinder block and the cylinder liner [0102], and wherein a first side end portion of the second block insert , which is adjacent to the block coolant inlet side, has a second flow resistor configured to seal an entire space between the cylinder block and the cylinder liner [0109].

Regarding claim 2, Fujita further discloses the block insert assembly of claim 1, wherein a second side end portion of the first block insert has a third flow resistor configured to seal the 

Regarding claim 6, Fujita further discloses the block insert assembly of claim 1, wherein the block insert assembly is made of a resin material [0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2020/0018255 A1) in view of Xin (US 2005/0235930 A1).
Regarding claim 7, Fujita discloses the block insert assembly of claim 1, wherein an inside surface of at least one of the first block insert or the second block insert is provided with at least one vertical seal (126) that is a flow resistor in a vertically extending and protruding shape ([0125], Fig. 15). Fujita further discloses the insert made from a synthetic resin [0105], but Fujita does not disclose at least one vertical seal made of rubber. Xin discloses an insert (36) for guiding coolant through an engine block [0050], and wherein the insert is preferably made of an elastomeric material such as rubber, a plastic, or a composite material that can easily fit to the cylinder wall and the block wall surfaces [0089]. It would have been obvious to a person having In re Leshin, 125 USPQ 416. In this instance the elastic deformation of the insert made of rubber must prevent interference to cylinder wall deformation when the cylinder head is clamped on the block and when the cylinder walls are under mechanical or thermal stress in an operating engine.

Regarding claim 8, Fujita as modified with Xin discloses the block insert assembly of claim 7, wherein the vertical rubber seal (126) is disposed at a position corresponding to an inter-bore of the cylinder block (Fujita, Fig. 26 depicts a horizontal element 262).

Regarding claim 9, Fujita as modified with Xin discloses block insert assembly of claim 1, wherein an inside surface of at least one of the first block insert or the second block insert is provided with at least one horizontal rubber seal (126) that is a flow resistor in a horizontally extending and protruding shape (Fujita, Fig. 26 depict element 261 that is horizontal).

Regarding claim 10, Fujita as modified with Xin discloses the block insert assembly of claim 9, wherein the at least one horizontal rubber seal (126) extends within a predetermined angle range from a left to a right based on a position corresponding to an inter-bore of the cylinder block when viewed from an upper surface thereof (Fujita, Fig. 5 and Fig. 6 depict element 126 having a predetermined range within the cylinder).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2020/0018255 A1) in view of  Lee et al. (US 2019/0085750 A1), hereafter Lee.
Regarding claim 11, Fujita discloses an engine structure of a vehicle (Fig. 19, [0001]) comprising: a cylinder block (11) including: a block coolant inlet (15) through which coolant flows in, and a block coolant outlet (16) through which the coolant flows out; a cylinder liner (13) arranged inside of the cylinder block, and formed with a plurality of cylinder bores; a block water jacket (14) formed between an inner circumferential surface of the cylinder block and an outer circumferential surface of the cylinder liner, the coolant configured to flow along the block water jacket (Fig. 4); a block insert assembly (36a) inserted into the block water jacket and configured to guide the flow of the coolant in the block water jacket; and a cylinder head provided with a head water jacket receiving the coolant flowing through the block water jacket [0096], wherein a first side end portion of the first block insert, which is adjacent to a block coolant inlet side (Fig. 1, inlet 15), has a first flow resistor (35) configured to seal a partial space of a space between the cylinder block and the cylinder liner [0102], and wherein a first side end portion of the second block insert , which is adjacent to the block coolant inlet side, has a second flow resistor configured to seal an entire space between the cylinder block and the cylinder liner [0109], such that a part of the coolant received from the block coolant inlet is guided to the head water jacket along an upper surface of the first flow resistor, and a part of the coolant received from the block coolant inlet is prevented, by the second flow resistor, from directly flowing into the block water jacket of a side on which the second block insert is installed [0131].
Fujita does not distinguish between an exhaust side of the water jacket and an intake side of the water jacket, and how the insert is placed accordingly. Lee teaches an insert assembly 

Regarding claim 12, Fujita modified with Lee discloses the block insert assembly of claim 11, wherein a second side end portion of the first block insert has a third flow resistor configured to seal the entire space between the cylinder block and the cylinder liner (Fig. 6 depicts the resistor 24 on the insert shown in Fig. 5-A), and wherein a second side end portion of the second block insert has a fourth flow resistor (35) configured to seal a partial space of a lower portion of the space between the cylinder block and the cylinder liner (Fig. 5 and Fig. 6).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2020/0018255 A1) in view of Lee et al. (US 2019/0085750 A1), and in further view of Xin (US 2005/0235930 A1).
Regarding claim 13, Fujita modified with Lee discloses the block insert assembly of claim 1, wherein an inside surface of at least one of the first block insert or the second block insert is provided with at least one vertical seal (126) that is a flow resistor in a vertically extending and protruding shape ([0125], Fig. 15). Fujita further discloses the insert made from a synthetic resin [0105], but Fujita does not disclose at least one vertical seal made of rubber. Xin discloses an insert (36) for guiding coolant through an engine block [0050], and wherein the insert is preferably made of an elastomeric material such as rubber, a plastic, or a composite material that can easily fit to the cylinder wall and the block wall surfaces [0089]. It would have 

Regarding claim 14, Fujita as modified with Lee and Xin discloses the block insert assembly of claim 7, wherein the vertical rubber seal (126) is disposed at a position corresponding to an inter-bore of the cylinder block (Fujita, Fig. 26 depicts a horizontal element 262).

Regarding claim 15, Fujita as modified with Lee and Xin discloses block insert assembly of claim 1, wherein an inside surface of at least one of the first block insert or the second block insert is provided with at least one horizontal rubber seal (126) that is a flow resistor in a horizontally extending and protruding shape (Fujita, Fig. 26 depict element 261 that is horizontal).

Regarding claim 17, Fujita as modified with Lee and Xin discloses the block insert assembly of claim 16, wherein the at least one horizontal rubber seal (126) extends within a predetermined angle range from a left to a right based on a position corresponding to an inter-bore of the cylinder block when viewed from an upper surface thereof (Fujita, Fig. 5 and Fig. 6 depict element 126 having a predetermined range within the cylinder).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita et al. (US 2020/0063635 A1) discloses an insert for guiding coolant in an engine block. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747